Case 1:20-cv-00087-WJM-GPG Document 32 Filed 12/11/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-00087-WJM-GPG

   PETER STROJNIK,

           Plaintiff,

   v.

   LAZIER TIVOLI, LLC
   doing business as
   TIVOLI LODGE,

           Defendant.


                                   NOTICE OF SETTLEMENT




          PLEASE TAKE NOTICE that the parties to the above-entitled action have reached a full

  and complete settlement of all claims. The parties anticipate filing a stipulation for dismissal of

  the entire action with prejudice within the next 30 days.



          Respectfully submitted this 11th day of December, 2020.


                                                s/ Micah. D. Dawson
                                                Micah D. Dawson
                                                Fisher & Phillips, LLP
                                                1125 17th Street, Suite 2400
                                                Denver, CO 80202
                                                Telephone: 303-218-3650
                                                Facsimile: 303-218-3651
                                                mdawson@fusherphillips.com

                                                Counsel for Defendant




                                                   1
  FP 39380808.1
Case 1:20-cv-00087-WJM-GPG Document 32 Filed 12/11/20 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE


         I hereby certify that on December 11, 2020, I electronically filed the foregoing with the
  Clerk of Court using the CM/ECF system which will send notification of such filing to the
  following:

  Peter Strojnik
  7847 N. Central Avenue
  Phoenix, AZ 85020
  Email: BGonzales@coloradowagelaw.com
  Pro Se Plaintiff




                                                            s/ Kimberly Hanson
                                                            Kimberly Hanson
                                                            For Fisher & Phillips LLP




                                                  2
  FP 39380808.1
